           Case 1:19-cv-00213-PB Document 1 Filed 03/01/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                            )
                                                     )
                     Plaintiff,                      )
                                                     )
                     v.                              )              Civil No.
                                                     )
One Silver 2006 Cadillac STS-V,                      )              JURY TRIAL REQUESTED
VIN #1G6DX67D760192568, bearing NH temporary         )
Registration #2113176, in the name of Nicole Roskos, )
                                                     )
                     Defendant in rem.               )
________________________________________________)

             VERIFIED COMPLAINT FOR FORFEITURE IN REM,
     FOR PROPERTY WITHIN THE GOVERNMENT’S POSSESSION, CUSTODY
           OR CONTROL PURSUANT TO SUPPLEMENTAL RULE G

       Plaintiff, United States of America, brings this Complaint in accord with Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

Forfeiture Actions, and alleges as follows:

                                 NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the captioned defendant in rem, for violations of 21 U.S.C. § 881(a)(6).

                                JURISDICTION AND VENUE

       The Court has jurisdiction over this action pursuant to 21 U.S.C. §§ 1345 and 1355.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1395 and 1355(b)(1).

                                 THE DEFENDANT IN REM

       The defendant in rem consists of the following property: One Silver 2006 Cadillac

STS-V, VIN #1G6DX67D760192568, bearing NH temporary registration #2113176, in the name

of Nicole Roskos. The defendant in rem is currently in the custody of the NH State Police.
            Case 1:19-cv-00213-PB Document 1 Filed 03/01/19 Page 2 of 5



                                              FACTS

         1. On March 3, 2018, Nicole Roskos pleaded guilty to an indictment, which included a

count charging her with Conspiracy to Possess with Intent to Distribute and to Distribute

Controlled Substances, in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846. The Court

sentenced Roskos on June 11, 2018. United States v. Nicole Roskos, No. 1:17-cr-00156-JL,

U.S.D.C., D.N.H.

         2. The conspiracy began no later than June 2017 and continued until her arrest on

September 12, 2017.

         3. When police arrested Roskos, they found her and her companion in possession of

511.8 grams of fentanyl.

         4. Roskos bought the defendant in rem on August 14, 2017 with a $10,000 cash down

payment, and a second payment of $3,800 that was due on September 11, 2017.

         5. During the dates of the drug conspiracy, Roskos worked at Vitex Extrusion, LLC

(“Vitex”), and earned $3,079.31. Prior to Roskos’ employment at Vitex, she was unemployed

for about four months, and supported herself by selling controlled drugs. Roskos’ intermittent

employment at low wages cannot explain her purchase of the defendant in rem with legitimate

means.

         6. On February 27, 2018, in the presence of her attorney, Roskos signed a Voluntary

Forfeiture Form, agreeing to forfeit the defendant in rem.

                                  CLAIM FOR FORFEITURE

         7. The allegations contained in paragraphs 1 through 6 of this Verified Complaint for

Forfeiture in Rem are incorporated by reference.




                                                 2
             Case 1:19-cv-00213-PB Document 1 Filed 03/01/19 Page 3 of 5



       8. Title 21, United States Code, Section 881(a)(6) subjects to forfeiture “all moneys …

or other things of value furnished or intended to be furnished by any person in exchange for a

controlled substance or … all proceeds traceable to such an exchange and all moneys … used or

intended to be used to facilitate any violation of” the Controlled Substances Act.

       9.       The defendant in rem Silver 2006 Cadillac STS-V, VIN #1G6DX67D760192568,

bearing NH temporary registration #2113176, in the name of Nicole Roskos, was furnished or

intended to be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. § 801, et seq., or represents proceeds traceable to such exchanges, or

money used or intended to be used to facilitate violations of the Act. As a result, the defendant

in rem Silver 2006 Cadillac STS-V, VIN #1G6DX67D760192568, bearing NH temporary

registration #2113176, in the name of Nicole Roskos, is liable to condemnation and forfeiture to

the United States for its use, in accordance with 21 U.S.C. ' 881(a)(6).

       Therefore, the United States requests that:

       (a)     the Clerk of Court issue a Warrant of Arrest in Rem, in the form submitted with

this Verified Complaint, to the United States Marshal for the District of New Hampshire,

commanding him to arrest the defendant in rem;

       (b)     this matter be scheduled for a jury trial;

       (c)     judgment be entered against the defendant in rem;

       (d)     the defendant in rem be disposed of according to law; and

       (e)     this Court grant the United States its costs and whatever other relief to which it

may be entitled.




                                                  3
         Case 1:19-cv-00213-PB Document 1 Filed 03/01/19 Page 4 of 5



                                          Respectfully submitted,

                                          SCOTT W. MURRAY
                                          United States Attorney


Dated: March 1, 2019                 By: /s/ Robert J. Rabuck
                                         Robert J. Rabuck
                                         NH Bar # 2087
                                         Assistant U.S. Attorney
                                         District of New Hampshire
                                         53 Pleasant Street
                                         Concord, New Hampshire
                                         603-225-1552
                                         rob.rabuck@usdoj.gov




                                      4
           Case 1:19-cv-00213-PB Document 1 Filed 03/01/19 Page 5 of 5



                                       VERIFICATION

        I, Steven D. Tarr, being duly sworn, depose and say that I am a Task Force Officer with
the United States Drug Enforcement Agency, and as such have responsibility for the within
action, that I have read the contents of the foregoing Verified Complaint for Forfeiture in rem
and know the contents therein, and that the same is true to the best of my knowledge,
information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled
substances laws of the State of New Hampshire and of the United States.


                                                    /s/ Steven D. Tarr
                                                    Steven D. Tarr

STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK

       Subscribed and sworn to before me this 22nd day of February 2019.


                                                    /s/ Francine Doucette Conrad
                                                    Notary Public

       My commission expires: April 23, 2019




                                                5
JS 44-A
                                  Case 1:19-cv-00213-PB Document 1-1 Filed 03/01/19 Page 1 of 1
-65HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D 3/$,17,))6                                                                                              '()(1'$176
United States of America
                                                                                                            One Silver 2006 Cadillac STS-V, VIN #1G6DX67D760192568, NH
                                                                                                            temporary registration #2113176, in the name of Nicole Roskos
    E&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                       &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW Merrimack
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
    F$WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
Robert J. Rabuck, AUSA
53 Pleasant Street, 4th Floor
Concord, NH 03301/603-225-1552

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                      ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)
           &2175$&7                                            72576                                   )25)(,785(3(1$/7<                                   %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                       u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                              u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                             u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                        u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO	                  3KDUPDFHXWLFDO                                                       3523(57<5,*+76                             u   &RPPHUFH
       	(QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                              u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                  u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 7UDGHPDUN                                      &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                                                                  u   &RQVXPHU&UHGLW
       ([FOXGHV9HWHUDQV          u 0DULQH3URGXFW                    /LDELOLW\                         /$%25                                62&,$/6(&85,7<                          u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<          u   )DLU/DERU6WDQGDUGV                  u    +,$II                         u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG                    $FW                                  u    %ODFN/XQJ                            ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW                      u    ',:&',::J                   u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO                 5HODWLRQV                            u    66,'7LWOH;9,                       u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW                     u    56,J                         u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                                                  u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\           /HDYH$FW                                                                                 $FW
                                              0HGLFDO0DOSUDFWLFH                                 u   2WKHU/DERU/LWLJDWLRQ                                                              u   $UELWUDWLRQ
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u   (PSOR\HH5HWLUHPHQW                     )('(5$/7$;68,76                           u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV                    ,QFRPH6HFXULW\$FW                   u 7D[HV863ODLQWLII                          $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH                                                             RU'HIHQGDQW                                 $JHQF\'HFLVLRQ
u   5HQW/HDVH	(MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                         u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                                   6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV	2WKHU        u 2WKHU,PPLJUDWLRQ
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP            u  5HLQVWDWHGRU             u  7UDQVIHUUHGIURP                   u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW              5HRSHQHG                       $QRWKHU'LVWULFW                        /LWLJDWLRQ
                                                                                                                                     (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         21 U.S.C. Section 881(a)(6)
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                         Civil asset forfeiture of personal property
9,,5(48(67(',1     u &+(&.,)7+,6,6$&/$66$&7,21                                               '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17       81'(558/()5&Y3                                                                                                              -85<'(0$1'         u <HV     u 1R
9,,,5(/$7('&$6(6
                        (See instructions):
,)$1<                            -8'*(                                                                                                     '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
03/01/2019                                                             /s/ Robert J. Rabuck, AUSA

VIX. JNL CONFLICT                                                                            Does JNL have a conflict presiding on this case?                                                       Yes          ✔        No
          Case 1:19-cv-00213-PB Document 1-2 Filed 03/01/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                            )
                                                     )
                     Plaintiff,                      )
                                                     )
                     v.                              )              Civil No.
                                                     )
One Silver 2006 Cadillac STS-V,                      )
VIN #1G6DX67D760192568, bearing NH temporary         )
Registration #2113176, in the name of Nicole Roskos, )
                                                     )
                     Defendant in rem.               )
________________________________________________)

               SUMMONS AND WARRANT OF ARREST IN REM
         FOR ISSUANCE BY THE CLERK OF COURT FOR PROPERTY
      WITHIN THE GOVERNMENT’S POSSESSION, CUSTODY OR CONTROL
               PURSUANT TO SUPPLEMENTAL RULE G(3)(b)(i)

       To the United States Marshal or any duly authorized Federal Law Enforcement Officer

for the District of New Hampshire:

       Pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Certain Admiralty and

Maritime Claims, a Verified Complaint for Forfeiture in rem has been filed on March 1, 2019, in

the U.S. District Court for the District of New Hampshire, alleging that the following property is

subject to forfeiture to the United States on the following grounds: One Silver 2006 Cadillac

STS-V, VIN #1G6DX67D760192568, bearing NH temporary registration #2113176, in the name

of Nicole Roskos, was furnished or intended to be furnished in exchange for a controlled

substance, in violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq., or represents

proceeds traceable to such exchanges, or money used or intended to be used to facilitate

violations of the Act, and therefore liable to condemnation and forfeiture to the United States

pursuant to 21 U.S.C. § 881(a)(6).
          Case 1:19-cv-00213-PB Document 1-2 Filed 03/01/19 Page 2 of 3



        YOU ARE, THEREFORE, COMMANDED to seize the captioned defendant in rem

item of personal property, and use discretion and whatever means appropriate to protect and

maintain the property pending the outcome of this action;

       IT IS FURTHER ORDERED that the United States Marshal shall maintain custody of

the defendant in rem item of personal property until further order of this Court, and shall use his

discretion and whatever means appropriate to protect and maintain said defendant in rem;

       IT IS FURTHER ORDERED that the United States shall serve upon all potential

claimants to the defendant in rem, a copy of this Summons and Warrant of Arrest in Rem, and

the Verified Complaint for Forfeiture in Rem, in a manner consistent with the principles of

service of process in an action in rem under Supplemental Rule G and other Supplemental Rules

for Certain Admiralty and Maritime Claims and Title 18, United States Code, Section 983(a);

       IT IS FURTHER ORDERED that a return of this Summons and Warrant of Arrest in

Rem shall be promptly made to the Court, identifying the individuals upon whom copies were

served and the manner employed; and

       IT IS FURTHER ORDERED that all persons claiming an interest in or right against the

defendants in rem shall file their Verified Claim within thirty-five (35) days after the date on

which they were sent the Notice of Complaint or no later than sixty (60) days after the first day

of publication on an official internet government forfeiture site, whichever is earlier, or within

such additional time as the Court may allow, pursuant to Title 18, United States Code, Section

983(a)(4) and Rule G(4)(b)(ii)(B) of the Supplemental Rules for Certain Admiralty and Maritime

Claims, and shall serve and file their Answer to the Complaint within twenty-one (21) days after

the filing of their Verified Claims, pursuant to Rule G(4)(b)(ii)(C) of the Supplemental Rules for

Certain Admiralty and Maritime Claims, with the Office of the Clerk, United States District



                                                  2
          Case 1:19-cv-00213-PB Document 1-2 Filed 03/01/19 Page 3 of 3



Court for the District of New Hampshire, with a copy sent to Assistant United States Attorney

Robert J. Rabuck, United States Attorney's Office, District of New Hampshire, James Cleveland

Federal Building, 53 Pleasant Street, Concord, NH 03301.

Dated:

                                            ______________________________________
                                            Daniel J. Lynch, Clerk of Court




                                               3
